Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image acquisition device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claims 1-13 objected to because of the following informalities:  1) In claim 1, in “issues…based on…and from”, the “and from” should be corrected for grammar and consistency with the “based on”, 2) in claim 8, “a Nd:YAG” should be “an Nd:YAG”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. 


	1) Regarding claim 1, it is unclear whether the “defined square-wise” refers to the “an individual portion of skin”, the “sub-area”, the “sub-areas”, or another limitation, making the scope of the claim unclear. When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential. 
	2) Regarding Claim 1, it is unclear whether “constituting” and “consitutes” is an open ended transitional term (such as “including”) or a term that excludes everything other than the terms that follow, which makes the scope of the claims unclear. Furthermore, if it is the latter, the “including a plurality” that follows “constituting” would also create an issue of indefiniteness as it would allow for an open ended limitation to define an exclusionary limitation, which is improper. See MPEP 2111.03. When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.
	2) Regarding Claim 2, “the treatment” lacks clear antecedent basis.
	3) In Claim 8, it is unclear what the “identified” in “each sub-are identified” refers back to, creating an issue of lack of clear antecedence. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2008/0247637 by Gildenberg.

Examiner Interpretation Notes:
Claims are interpreted under the principles of the broadest reasonable interpretation. While this is done consistent with the specification, limitations from the specification are not read into the claims. 
a) limitations drawn to the patient and their body are taken as a part of intended hypothetical uses of the apparatus that do not limit the claim further than the structures that are positively recited, particularly so in the absence of any particular parameters in the claims that would limit the claimed structures (e.g. laser parameters).
b) “laser head” does not positively require the laser, and includes any structure capable of supporting a laser, or any end part of device associated with a laser
c) “pre-input” is an intended use not limiting to the apparatus, the timing and actor of inputting the data being non-limiting, and the “patient-related data” reads on any data, as relating data to anything can be up to a mental process of any user. Also note, the data in question would also include automatic input from the imaging device as per page 12, lines 30-31 of Applicant’s specification. Thus, “pre-input patient-related data stored in the memory” is any data stored in the memory, and all data is input at some point in time. 

e) all limitations after “configured to receive” in the last clause of Claim 1, are intended uses and do not limit the structures in the claim.  

Regarding Claims 1 and 12, Gildenberg teaches an automated system capable of laser-assisted removal of a dermatological condition from skin (e.g. par. 12, 15, 26: laser system for tattoo removal, and also for the treatment of vitiligo), the system comprising: 
a robot arm assembly, including a robot arm, and a laser head with a camera and a proximity sensor, said laser head coupled to the robot arm (e.g. par. 15, 24-25, 58-60 and Fig. 1 and 5: robotic system 100 with robot arm 27 and removal tool 30, which includes a laser, e.g. laser 358, noting that the prior art discloses that the term tool includes the laser in their disclosure; par. 31-32 discloses both a combination of cameras with a laser range finder as part of the arm, as well as a multi-camera 3D imaging system);

	a controlling unit that issues a series of real-time feedback-based commands to the robot arm assembly based on said virtual model and from a series of parameter 
	Regarding Claim 2, Gildenberg discloses the automated system of claim 1, wherein the controlling unit is configured to issue the series of real-time feedback-based commands to the robot arm assembly continuously throughout the treatment of the skin surface area, so as to cause the 25robot arm assembly to adjust a position thereof such that the laser head applies laser energy sequentially to each individual portion of skin defined within the boundaries of the skin surface area to be treated (e.g. pars. 11, 31-33, 58-60, 62, 65: image guided automated robotic laser removal of tattoos where pulsed laser beams are sequentially localized with 3D navigation based on the combination of imaging and range finding, utilizing continuous registration and feedback of the device with respect to the tissue and target, separated in square sub-areas).
  	Regarding Claim 3, Gildenberg discloses the automated system of claim 1, wherein the processing unit is further configured 30to update and adjust the stored virtual model, including the grid, based on real-time feedback data that the processing unit is configured to receive from at least one of the controlling unit and the robot arm assembly, and to communicate data of said22 updated and adjusted virtual model to at 
	Regarding Claim 4, Gildenberg discloses the automated system of claim 1, in which the controlling unit is combined with the processing unit (par. 25).  
5 	Regarding Claim 6, Gildenberg discloses the automated system of claim 1, wherein the laser head includes a Nd:YAG laser (par. 60).  
	Regarding Claim 208, Gildenberg discloses the automated system of claim 1, wherein each sub-area identified within the 10 virtual model and each related individual skin portion within the pre-defined skin surface area intended for treatment constitutes one square inch (as noted in Claim 1 there is no structure associated with identifying anything in terms of the language in the claims, thus all limitations of Claim 8 are hypothetical).
	Regarding Claim 209, Gildenberg discloses the automated system of claim 1, wherein the processing unit carries out dimensional calculations, for each sub-area, such to include a pre-determined amount of spatial 15deviation for correcting errors caused by any of skin surface irregularities of the skin surface area to be treated and degree of curvature of the skin surface area to be treated (as discussed in Claim 1, for the generation of the 3D contour and the registration of skin surface irregularities which 
	 Regarding Claim 10, Gildenberg discloses the automated system of claim 1, configured for laser-assisted removal of a tattoo (this claim is drawn completely toward an intended use and does not in any way limit the device claimed, yet it is clearly anticipated, see abstract).  
	Regarding Claim 11, Gildenberg discloses the automated system of claim 1, configured for laser-assisted removal, from the of 20the skin surface area to be treated, any selected from the group consisting of: scars, birthmarks, moles, freckles, lentigines, solar lentigo and hyperpigmentation (a) as noted in claim 1, the device is capable of treating any type of pigmentation abnormalities, and is assisted by a laser range-finder, b) in the absence of any laser parameters in the claim, all the structures claimed are met by Gildenberg, as noted above, thus they must meet any intended results, unless the claims are incomplete for failing to recite aspects that are essential to the claimed invention, and c) the Q-switched high energy pulse lasers described in e.g. par. 60 are capable of use in both ablative and non-ablative treatments of skin).  
	Regarding Claim 13, Gildenberg discloses the automated system of claim 1, wherein the pre-input patient-related data is 25a skin23 color, ie. a color in terms of data (as noted in the discussion of Claim 1, skin color and design color is taken into account in the automated robotic treatment that includes continuous imaging feedback and registration, e.g. par. 64-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gildenberg, as applied to Claim 1, in view of US 20120071794 by Karni.
Regarding Claim 205, Gildenberg discloses the automated system of claim 1, yet does not explicitly disclose the system comprising within the laser head three proximity sensors disposed on a pre-determined distance from each other.  However, Karni teaches that it was known to use three proximity sensors in a laser head in order to determine and control the orientation of the head relative to the target tissue (abstract). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate three proximity sensors in a device according to the teachings of Gildenberg, as taught by Karni, as: a) this would only amount to an equivalent mechanism yielding the predictable result of detecting the relative distance between the laser and the tissue, and b) in order to further determine and control the orientation of the laser head relative to the target tissue, e.g. to evenly treat uneven surfaces .
Regarding Claim 207, Gildenberg discloses t5he automated system of claim 1, yet does not explicitly disclose the system comprising a treatment platform for accommodating a patient. However, it is well known in the art to use a patient table in 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/MANOLIS PAHAKIS/Examiner, Art Unit 3792